UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7576



ANTHONY KELLY,

                                                 Plaintiff - Appellant,

          versus


STATE OF MARYLAND; ROBERT WISNER-CARLSON,
Acting Clinical Director; CLIFTON T. PERKINS
HOSPITAL CENTER,

                                                Defendants - Appellees.


                               No. 07-7634



ANTHONY KELLY,

                                                 Plaintiff - Appellant,

          versus


STATE OF MARYLAND; LILLIAN WANG, Librarian;
SHEILAH DAVENPORT, CEO,

                                                Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:07-cv-02601-AW; 8:07-cv-02600-AW)


Submitted:   January 9, 2008                 Decided:   January 22, 2008
Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Anthony Kelly, who has been involuntarily committed to

Maryland’s Clifton T. Perkins State Hospital Center (“the Center”)

after       being   found   not    competent    to   stand   trial,   appeals   the

district court’s dismissal of two actions he filed pursuant to 42

U.S.C. § 1983 (2000).         For the reasons that follow, we affirm.



                                     I. 07-7576

               Kelly’s first complaint asserted due process and equal

protection violations arising from statements the director of the

Center made in the course of Kelly’s competency hearing.1                 Finding

that two defendants — the State of Maryland and the Center — were

not amenable to suit under § 1983, the district court dismissed the

claims against them.              Pursuant to 28 U.S.C. § 1915(e)(2), the

district court dismissed Kelly’s remaining claims as frivolous

because they espoused an “indisputably meritless legal theory.”

               We have reviewed the record and conclude the district

court did not err in dismissing Kelly’s claims against the State of

Maryland and the Center.            A cause of action under § 1983 requires

the deprivation of a civil right by a “person” acting under color


        1
      Kelly also asserted several state common law claims,
including libel. After the district court dismissed the claims on
which federal jurisdiction was based, it exercised its discretion
under 28 U.S.C. § 1367 (2000) to decline jurisdiction over the
state law claims. To the extent that Kelly appeals the district
court’s decision as to the state law claims, the district court did
not err.

                                        - 3 -
of state law.       42 U.S.C. § 1983.          It is now well settled that a

state cannot be sued under § 1983.            Will v. Michigan Dep’t of State

Police,    491    U.S.   58,   71    (1989)    (“[N]either    a   State    nor   its

officials acting in their official capacities are ‘persons’ under

§ 1983.”).       This rule applies “to States or governmental entities

that are considered ‘arms of the State’ for Eleventh Amendment

purposes.”       Id. at 70.    Therefore, because the Center was properly

considered an arm of the State of Maryland, it cannot be sued under

§ 1983 either.       See Will v. Michigan Dep’t of State Police, 491

U.S. 58, 65-70 (1989); Foremost Guaranty Corp. v. Community Sav. &

Loan, Inc., 826 F.2d 1383, 1386-88 (4th Cir. 1987).

            A district court has broad discretion to dismiss a

complaint if the action is “frivolous or malicious” within the

meaning of § 1915(d).          See White v. White, 886 F.2d 721, 722 (4th

Cir. 1989).      An action is frivolous or malicious if it is based on

an   indisputably        meritless    legal     theory   or   if     the   factual

contentions are clearly baseless.              Denton v. Hernandez, 504 U.S.

25, 32-33 (1992); Neitzke v. Williams, 490 U.S. 319, 327 (1989).

We have reviewed the record and find no reversible error in the

district     court’s      dismissal    of     Kelly’s    remaining    claims     as

frivolous.       Accordingly, we affirm for the reasons stated by the

district court.       Kelly v. State of Maryland, 8:07-cv-02601-AW (D.

Md. Oct. 17, 2007).




                                       - 4 -
                                II.     07-7634

            Kelly’s second complaint alleged due process and equal

protection violations arising from the Center librarian’s refusal

to perform legal research for Kelly.2            The district court dismissed

Kelly’s complaint on the grounds that the State of Maryland was not

amenable    to   suit   under   §     1983   and   the    complaint   failed    to

adequately state claims against the remaining Defendants.                We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court. See Kelly v. State of Maryland, No. 8:07-cv-02600-

AW (D. Md. Oct. 17, 2007).

            We dispense with oral argument in both appeals because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and     argument   would   not   aid    the

decisional process.



                                                                        AFFIRMED




     2
      Kelly also asserted several state common law claims,
including negligent infliction of emotional distress. After the
district court dismissed the claims on which federal jurisdiction
was based, it exercised its discretion under § 1367 to decline
jurisdiction over the state law claims. To the extent that Kelly
appeals the district court’s decision as to the state law claims,
the district court did not err.

                                       - 5 -